Appellant insists that the facts are insufficient to warrant the jury's finding of a specific intent to kill.
There is no question but that, under our present statute, a specific intent to kill is an essential ingredient of the offense of murder. Miller v. State, 112 Tex.Crim. R.,13 S.W.2d 865.
In the instant case, the trial court so recognized and required the jury to so find in order to convict.
Touching the question as to the sufficiency of facts to show a specific intent to kill, in Ammann v. State, supra, we said:
"If the weapon used is not deadly, the intent to kill on the part of the accused may be ascertained from and shown by the surrounding facts and circumstances. If it is possible that death might have been inflicted by the weapon used, and if the accused intended thereby to take life by the use made thereof, the offense of assault with intent to murder is complete, even though the instrument used was not a deadly weapon."
The question there before the court which prompted the rule stated was whether or not the facts showed a specific intent to kill.
The entire record has been again examined in the light of *Page 35 
appellant's contention. We remain convinced that reversible error is not reflected.
The motion for rehearing is overruled.
The foregoing opinion of the Commission of Appeals has been examined by the Judges of the Court of Criminal Appeals and approved by the Court.